The application for a writ of prohibition is denied. In explanation, we take this occasion to say if the superior court should make an order directing the payment of attorney's fees incurred by the proponent of the will of Therese Berthol, payable out of the assets of the estate, it would be an order directing the payment of a claim against said estate, and, under subdivision 3 of section 963 or under section 1616 of the Code of Civil Procedure, it would be an appealable order. The applicant has, therefore, an adequate remedy by appeal, and prohibition is unnecessary.